In an action by an individual member of a local labor union against it to recover damages by reason of its alleged interference with his rights as guaranteed by the National Labor Relations Act, defendants Frank and Bessler, as the union officers, appeal from an order of the Supreme Court, Kings County, dated October 19, 1962, which denied their motion for summary judgment dismissing the complaint pursuant to rule 113 of the Rules of Civil Practice. Order reversed, without costs, motion granted, and complaint dismissed. The complaint alleges violations of the National Labor Relations Act, and the motion papers reveal that the National Labor Relations Board has refused to process the case for lack of evidence but not for lack of jurisdiction. Under such circumstances the State courts must yield to the exclusive jurisdiction of the Federal authority (San Diego Unions v. Garmon, 359 U. S. 236; Inores S. S. Co. v. International Mar. Workers Union, 10 N Y 2d 218). Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.